 342DECISIONSOF NATIONALLABOR RELATIONS BOARDMinneapolis Star and Tribune CompanyandTwinCities Newspaper Guild,Local#2, AFL-CIO, Pe-titioner.Case 18-RC-10280January 16, 1976DECISION AND DIRECTIONBy MEMBERSFANNING, JENKINS, AND PENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director for Region18, a se-cret ballot election was conducted on June 11, 1975,among the employees in the Employer's advertisingdepartment.' The tally of ballots showed that of ap-proximately 200 eligible voters 180 votes were cast,of which 65 were for, and 83 were cast against, thePetitioner, and 32 ballots were challenged. The chal-lenged ballots were sufficient in number to affect theresults of the election. Neither party filed objectionsto the election. Thereafter, pursuant to Section102.67 and Section 101.21 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedure, Series 8, as amended, the Regional Di-rector transferred this proceeding to the National La-bor Relations Board for decision with respect towhether the office clerical employees are appropri-ately included within the bargaining unit. The Em-ployer and the Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record, in-cluding the briefs, and makes the following findings:The Employer publishes the "Minneapolis Tri-bune," a morning paper appearing daily and the"Minneapolis Star," an evening paper appearing 6days a week, excluding Sunday.Most of theEmployer's approximately 2,600 employees are rep-resented in 14 separate bargaining units. Of the ap-proximately 600 unrepresented employees, some 300are employed within the advertising department.The advertising department is divided organiza-tionally into five subdepartments: (a) classified, (b)retail, (c) national, (d) Sunday Picture magazine, andiFollowinga preelection hearing theRegional Directorissued his Deci-sion and Directionof Election in which he concluded,inter ala,that a unitconsistingof the employees in the advertising department was appropriate,excluding the office clericals becausehe found theirinterestslay with theEmployer's other unorganized office clericalsThereafter,Petitioner filed arequest for review onthe groundsthat the RegionalDirectordeviated fromBoard precedent in excludingthe officeclericals fromthe requested unitThe Board by telegraphic order datedJune 10,1975, deniedPetitioner'srequest forreview, but directedthe RegionalDirector to permit the officeclericals tovote subject to challenge.(e) retail dispatch? Functionally, the advertising de-partment is comprised of (a) outside sales representa-tives, (b) advertising phone room employees, (c) crea-tive 'serviceemployees,'(d)retaildispatchdepartment employees, and (e) office clericals. Alladvertising phone room employees- work within theclassified subdepartment.All dispatch employeeswork within the dispatch subdepartment. Creativeservice employees work in all subdepartments exceptfor Sunday picture magazine and dispatch. Officeclericals and outside service representatives work inall subdepartments except dispatch.From 1939 to 1956, the Employer's office clericalswere organized in a companywide unit which includ-ed many of the present office clerical positions, aswell as numerous job titles presently within the ad-vertising phone room and retail dispatch subdepart-ment. Since decertification of the companywide cleri-cal unit in 1956, the advertising department officeclericals have not been represented for collective bar-gaining.The advertising department office clerical classifi-cation not only encompasses the traditional clericaljobs such as secretary, typist, receptionist, and fileclerk, but also includes statisticians, customer serviceemployees, proofreaders at the contract desk, andsupply clerks. Like the advertising department as awhole, the office clerical classification includes avaried range of jobs requiring a diversity of skills.Clericals are assigned to one of the particular sub-departments. They have frequent interaction withtheir fellow employees in the subdepartment, whilecontact with employees outside the subdepartment isgenerally limited to infrequent encounters with couri-ers, or clericals from other subdepartments of the pa-per.The clericals' work is directly related to theirparticular subdepartment's overall function and is es-sential to its final production. Immediate supervisionand direction of work occurs on the subdepartmentlevel, as does the initial work appraisal used in evalu-ations for wage increases and promotions.In furtherance of the Employer's policy of promo-tion from within, vacancies in clerical positions, aswell as other positions within the advertising depart-ment and throughout the paper, are filled through aposting procedure. Unlike other advertising employ-ees who are under a intradepartmentally managedpay system, the clericals are under a pay system ap-plicable to all of the Employer's unrepresented officeclericals and administered by the personnel depart-2 The retail dispatch employees, who are separately organized and arecurrently represented for collective-bargaining purposesby the Internation-alTypographical Union, Minneapolis Local 42, were not sought by Peti-tioner to beincluded withinthe bargaining unit3This groupconsists of artists,copy writers,and makeup employees in-volved in thecreationand preparationof the advertisements222 NLRB No. 50 MINNEAPOLIS STAR AND TRIBUNE CO.meat. This system provides for five pay scales withsetminimum and maximum levels. Subject to theguidelines of this separate pay system, an advertisingclerical's specific pay level is determined by his orher subdepartment supervisor on the basis of theclerical's experience and work performance.Whilethe clerical's orientation and initial training is con-ducted through a centralized training program ad-ministered by the supervisor of operations and ad-ministration, his or her specialized training courseoccurs^on the subdepartment level.The office clericals have vacation, sick leave, holi-day, and holiday pay benefits similar to those ofother advertising department employees. Except forunusual hours required in the advertising phoneroom (8 a.m.-9 p.m.) the clericals work hours similarto those of other advertising employees (basically 8a.m.-5 p.m.). Job skills required of clericals are simi-lar to those of phone room employees who are in-cluded within the unit. Evidence indicates that occa-sionally a clerical performs work done by thoseconcededly within the unit, receiving the applicablecommission incentives (i.e., upon completion of herdaily work, a statistician sits as a voluntary operator;when the phone room is unusually busy, copy deskgirls assist in taking calls). At times, unit membersperform clerical work (e.g., during inactive phoneroom hours, operators have stuffed envelopes, servedas receptionist, filed, etc.).The Regional Director excluded the office clericalsfrom the advertising department unit because hefound that their interests lay with Employer's otherunrepresented office clericals. The Employer assertsthat the Regional Director's conclusion was proper.Petitioner, on the other hand, contends that the ex-clusion of the office clericals from the requested unitis contrary to Board precedent. Therefore, Petitionerurges their inclusion within the unit and that chal-lenges to the ballots cast by office clericals be over-ruled.We find merit in the Petitioner's argument.As the Regional Director found, it is well estab-lished that a departmentwide unit of nonmechanicalemployees in the newspaper industry is appropriate 4However, the composition of the requested unit ineach case must be reviewed in light of the particularfacts peculiar to that unit, to determine whether clas-sifications in question share a sufficient communityof interest to be included.Upon the evidence detailed above, we find that theoffice clericals share a substantial community of in-terest with the other advertising department employ-4 The Salt Lake Tribune Publishing Company and Telegram PublishingCompany,92 NLRB 1411 (1951);The Constitution Publishing Company,81NLRB 614 (1949);IndianapolisNewspapers, Inc, and/or Star PublishingCompany,83 NLRB 407 (1949)343ees. Their work, supervision, interaction, specializedtraining, and recommendations for wage increasesand promotions, as set forth above, all occur in thesubdepartments within the advertising department.Additionally, holiday, sick leave, and vacation bene-fits are similar to those of other advertising employ-ees, as are their working hours. We find, thereforethat office clericals have a substantial community ofinterestwith fellow subdepartment employees whoare included in the bargaining unit and that the of-fice clericals are appropriately included within thebargaining unit. Accordingly we shall direct the Re-gional Director to open and count the ballots whichwere challenged on the basis of the voters' clericalstatus.Apart from the general challenge to office cleri-cals, the ballots of Marion Berger and Ida Hultgrenwere challenged on the basis that they are confiden-tial employees. The record discloses that Berger andHultgren are statisticians and have essentially thesame job functions and responsibilities. Both main-tain daily records of the advertising lineage sold bysalesmen and certain phone room employees, de-termine whether quotas have been met, and figuremonthly bonuses to be received by the employeesworking under the incentive system. Berger testifiedthat her job did not involve labor relations in anymanner.The Board has limited the term "confidential" tothose employees who assist and act in a confidentialcapacity to persons who formulate, determine, or ef-fectuatemanagement policies with regard to laborrelations.' There is no evidence that Berger and Hult-gren act in such a capacity. Accordingly, we overrulethe challenges to their ballots and shall direct theRegional Director to open and count said ballots.At the preelection hearing the parties stipulatedthat Robert Huebscher is a supervisor. Accordingly,we sustain the challenge to his ballot.With regard to ballots cast by office clerical em-ployees challenged also on the grounds that they are"confidential" employees and for other reasons, wefind the record is insufficient to enable us to rule onsaid challenges at this time. Therefore, if these unre-solved challenged ballots prove to be determinative,we shall direct the Regional Director to take appro-priate action to resolve them.DIRECTIONIt is hereby directed that the Regional Director forRegion 18, shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 days of5Ladish Co,178 NLRB 90 (1969),The B F Goodrich Company,115NLRB 722 (1956). 344DECISIONSOF NATIONALLABOR RELATIONS BOARDthe date of this Decision and Direction, open andcount the ballots of Joanne Bachler, Kenya Black-well,Marion Berger, Sue Gustafson, Lynn Healy,Mary Hertzeld, Dianne Hodges, Ida Hultgren, JeanJohnson, Kathy Martin, Judith Moltzan, Steve Oien,ShirleyPederson,Diane Rains, Tracey Reickert,Elizabeth Reksten, Janet Rovick, Larae Rugnoden,Bernice Siewert, and Martha Wood, and thereafterprepare and cause to be served on the parties a re-vised tally of ballots, including therein the count ofsaid ballots. In the event that the revised tally of bal-lots shows that the remaining unresolved challengedballots are not determinative of the election results,the Regional Director shall issue the appropriate cer-tification.However, in the event that the revised tally of bal-lots shows the remaining challenged ballots of Wil-lard Anderson, Barbara Boike, Susan Combs, BonnieConley, Carter Ellis, Jodie LaPorte, Gladys Malone,Karen Manners, Gunn Rorvick, Marie Uhlig, andDeanna Wallace are determinative the Regional Di-rector shall undertake an investigation to resolvethese challenges, including the conducting of a hear-ing, if necessary, and shall issue a Supplemental De-cision with regard to the status of these remainingchallenged ballots.